El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Pedro Branizar, practicante de la sala de socorros del municipio de Arecibo, pidió a la corte de distrito que expi-diera un auto de mandamus ordenando al alcalde que lo repusiera en su cargo, del cual lo había destituido ileg’al-raente. La corte de distrito dictó sentencia declarando sin lugar la solicitud y el demandante apeló para ante este Tribunal Supremo.
Hemos examinado cuidadosamente los autos y los alegatos y' a nuestro juicio debe revocarse la sentencia recurrida, primero, porque no se siguió en la investigación practicada el debido proceso de ley y segundo porque la causa de la destitución es tan poco meritoria que constituye un abuso de discreción fundar la destitución en ella.
El artículo 36 de la Ley Municipal expresamente dispone que el alcalde es el único funcionario autorizado para destituir los funcionarios administrativos y agrega que la destitución deberá ser por justa causa concediéndose a los interesados audiencia pública y oportunidad para defenderse.
Aquí se notificaron por el alcalde los cargos al funcio-nario demandante, pero al celebrarse la audiencia no se exa-minó a los testigos bajo juramento. Decimos que no se exa-minó, porque si bien el alcalde ordenó que los testigos pres-taran juramento, lo hicieron ante el secretario municipal que carecía de autoridad para ello y con la protesta del peticio-nario por su abogado.
*31Faltando el requisito del juramento, debe concluirse que el procedimiento seguido fué ileg’al, de acuerdo con la juris-prudencia que repetidamente lia resuelto que en investiga-ciones de la naturaleza de la que se trata en este caso, todos los testigos deben ser juramentados. Morley v. Power, 5 Lea 691 (73 Tenn. 540); Butcher v. Charles, 95 Tenn. 532, 32 S. W. 631; Kasschau v. Police Comr’s., 49 N. E. Reporter, 257; People v. Police Comr’s., 155 N. Y. 40, 49 N. E. 257; Rutter v. Burke, 93 Atl. 842, 849.
Pero aunque el procedimiento hubiera sido legal, siempre procedería el mandamus porque la causa en que se basó la destitución carece en verdad de mérito. (Gil v. Chardón, Comisionado, 41 D.P.R. 210.) Todo lo que hizo el peticionario para incurrir en el desagrado del alcalde fué permitir que en la Sala de Socorros a su cargo situada en la planta baja del edificio municipal, se celebrara una reunión de concejales contrarios al alcalde en una de las luchas in-teriores entre los funcionarios municipales que con tanta fre-cuencia se observan en la Isla y que tan perjudiciales son al bienestar de la comunidad.
Funda el juez sentenciador su sentencia, además, en que el auto de -mandamus era improcedente porque el cargo del peticionario había sido abolido. La jurisprudencia que cita sostiene en efecto que no se expedirá el auto de mandamus para reponer en su cargo a un funcionario que ha cesado a virtud de la abolición del cargo de buena fe, por razón de economía.
Pero ése no es aquí el caso. El peticionario no quedó fuera de su puesto por razón de su abolición, sino por habér-sele destituido. La destitución tuvo lugar en mayo de 1930. Para el año económico siguiente, 1930-31, se aprobó un pre-supuesto en el que se consignaron $3,120 para pago de ser-vicios de practicantes según fueran necesarios y se alega que con ello quedó abolido el cargo del peticionario. En el presupuesto anterior, 1929-30, estaban asignadas la suma *32de $1,080 para el practicante de la sala de socorros y dos de $1,020 para dos practicantes del hospital, total $3,120, o sea igual a lo asignado en una sola partida y en la forma indi-cada en el presupuesto de 1930-31. Dejando a un lado cualquier comentario que lo ocurrido pueda, provocar, tiene siempre que concluirse que la plaza del peticionario existió-basta junio 30, 1930’ y en tal virtud que no es como antes dijimos el del peticionario el caso a que se refiere la juris-prudencia citada por el juez sentenciador.
La solicitud pide no sólo la reposición del peticionario, si que también que se ordene al alcalde que, dicha sea de paso, no es el mismo que decretó la destitución, que le pague u ordene que se le paguen los sueldos devengados y no pagados a la fecha de la. demanda y los que debió devengar hasta la firme resolución del pleito.
En este extremo sí que podría- considerarse lo de la aboli-ción del cargo, pero creemos que hay un motivo más fundamental para desestimar la totalidad de la reclamación, y es el de que no cabe hacerla ni menos decretarla dentro del procedimiento de mandamus. Belaval v. Todd, 24 D.P.R. 820.

Debe revocarse la sentencia apelada y el caso devolverse a la corte de distrito para ulteriores procedimientos no in-consistentes con esta opinión, sin especial condenación de costas.